                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY

CRAIG FRANCIS SZEMPLE,

                 Plaintiff,                                       Civ. No. 19-12746 (PGS) (DEA)

         V.


RUTGERS UNIVERSIRTY, et al.,                                      OPINION

                 Defendants.


PETER C. SHERIDAN, U.S.D.J.

   I.         INTRODUCTION

         Plaintiff Craig Francis Szemple (“Plaintiff’ or “Szemple”) is a state prisoner who is

currently incarcerated at the Northern State Prison (“NSP”) in Newark, New Jersey. He is

proceeding pro se with a civil rights complaint brought pursuant to federal and state law.

         This Court must screen the allegations of the complaint pursuant to 28 U.S.C.      §   1915A to

determine whether they are frivolous or malicious, fail to state a claim upon which relief may be

granted, or whether the allegations seek monetary relief from a defendant who is immune from

suit. For the following reasons, the complaint will be permitted to proceed in part.

   II.        FACTUAL ALLEGATIONS & PROCEDURAL BACKGROUND

         The factual allegations of the complaint will be construed as true for purposes of this

screening opinion. Szemple names the following as defendants in this action: (1) Rutgers

University; (2) UCHC; (3) New Jersey Department of Corrections (“NJ DOC”); (4) NJ DOC

Commissioner Gary Lanigan; (5) George Robinson, Administrator Northern State Prison; (6) Dr.

Hershem Soliman; (7) Dr. Art Brewer       —   Assistant Director in charge of health services with the

NJ DOC; (8) William Briglia     —   Supervisor of health services with the NJ DOC ; (9) Sharmalie
Perera; (10) Sandra Connolly; (11) Michelle Borowski; (12) Rajiv Shah; (13) Latifa Fedei’; (14)

Rhoda Kueto    —    staff member at NSP; (15) Maureen Komaraski       —   staff member at NSP; (16)

SCO Gonzalez        —   staff member at NSP; (17) Morton; (18) NJ DOC Central Transport Unit (“NJ

DOC CTU”); (19) Pat Nogan; (20) Beverly Hastings; (21) Michele Ricci; (22) John

Cunningham; (23) Willie Bonds; (24) Register SCO Saunders; (25) SCO Ramos; (26) SCO

Culibette; (27) Geetha Hrishikesan      —   staff member at NSP; (28) Saint Francis Hospital; (29)

NSP; and (30) John and Jane Doe(s) 1-10.

        Szemple’s allegations relate to two main issues that have arisen with his incarceration,

namely: (1) the transport he has received while attending medical appointments outside of

prison; and (2) the medical care (or lack thereof) he has received while incarcerated.

        Szemple states that there was a change in the type of prison transport vans used by the NJ

DOC CTU for inmates in 2014-15. (See ECF 1 at 6). He states that he was injured on two

different trips from Saint Francis Hospital during this time. (See Id. at 5). Szemple states that

prisoners were seated on steel seats that did not fit a person’s torso while handcuffed and leg

shackled. (See id. at 6). The inmate looked inside the van rather than being seated in a forward-

looking direction. (See Id.) He explains that the prison vans were driven in excess of ninety

miles-per-hour while on the highway as they swerved in and out of traffic. (See id. at 6). Szemple

claims this caused Szemple to become airborne and bounce around which caused him injuries.

(See id. at 6-7).

        Szemple alleges he suffers from severe coronary artery disease and that his medical

problems are well known to the defendants. (See Id. at 7). 1-Ic claims that doctors from the NJ



  The complaint’s caption spells this defendant’s last name as Fedei. (See ECF 1 at 1). However,
throughout the body of the complaint, this defendant is routinely spelled Fedai. For purposes of
consistency, this Court will use the spelling of this defendant’s name as listed in the caption.

                                                      2
DOC administration planned for him to be transported in the back of an ambulance, or at least in

a van that was wheelchair accessible. (See Id. at 7-8). Indeed, he states that he was placed on an

“exception list,” which Szemple alleges “is an order placing plaintiffs name on the list for

transport by wheelchair accessible vans or ambulances on all trips outside the facility where the

prisoner is housed.” (See Id. at 8). At one point, Dr. Smychek (not named as a defendant), asked

Szemple why he agreed to travel in the prison vans. Smycheck noted the dangers to Szemple

when he traveled in these vans. (See Id.). However, Dr. Connolly was adamant that inmates

would travel in prison vans regardless of their medical conditions. (See id. at 8-9).

        Between February 18, 2016 and April 18, 2016, Szemple had six medical trips where he

traveled in prison vans. (See Id. at 10). Szemple states that he:

                suffers from prominent degenerative changes and is in constant
                debilitating pain. Recent MRI findings show that plaintiff has
                progressively degenerative changes, worst at C-5, C-6 with severe
                thecal sac narrowing, cord impingement and severe narrowing of
                left foramina narrowing, spondylosis and disc bulging in the
                lumbar section of the lower spine.

(See id. at 9-10). Szemple says that the severity of these injuries can be traced to his travel in the

prison vans. (See id. at 10). During one of these trips in 2016, Dr. Tony Sifonosis explained and

read the diagnostic test results to Szemple in front of two Central Transportation Unit officers

that travelled with Szemple. (See id. at 11). Specifically, Dr. Sifonosis explained that “any

jarring of the patients (Szemple) spine, specifically the cervical section C-3, C-4, C-5,

characterized further ‘the slightest slip and fall, or any accident would result in plaintiffs

instantaneous paralysis, or instant death to Mr. Szemple.” (Id. at 10-1 1 (emphasis in original)).

At that time, Dr. Sifonosis ordered in front of the officers that Szemple be given an appointment

with Dr. Goldstein for immediate spinal surgery. (See id. at 12). Despite this, Szemple was

placed back in the prison van and nothing was done when he returned to prison. (See id.)


                                                   3
       Next, Szemple recounts an incident that occurred in April, 2016 as follows:

               In April of 2016, Plaintiff was taken to [Saint Francis Hospital] for
               right inguinal hernia surgery. Immediately after the Plaintiff was
               taken from the operating room, he was awakened by the recovery
               room nurse, declared ready to be taken back to the prison ward of
               [Saint Francis Hospital]. In less than 25 minutes from the operating
               room, where the plaintiff underwent surgery, and was literally
               rushed out of his hospital gown, into his khakis and placed into a
               wheelchair and wheeled to the loading dock for transport back to
               the prison. As the plaintiff was leaving his room, the plaintiff told
               the officer that his I.V. was still in his arm. This was overlooked in
               the rush to get the plaintiff out of the hospital. The nurse who took
               out the i.v. didn’t wait until the bleeding from the site stopped, and
               what followed was a steady stream of blood which formed a
              puddle of blood at his feet. The officer didn’t notice this, and the
              Plaintiff told the officer, who seemed annoyed that this would take
              a few minutes to fix and told the nurse, who now applied the
              pressure on the wound to stop the bleeding and threw the hospital
              beds blanket over the puddle of blood so to cover it up. The
              plaintiff made his way to the [prison van] where he was placed in
              the back again, crammed into one side with 5 other inmates from
               [Saint Francis Hospital]. 5 inmates was already over the limit by
              one inmate, (the limit was 4 inmates on each side} and with me
              now there was no space. I ended up riding on the floor, propped up
              by placing my arm on the seat and the other cuffed hand trying its
              best to support, to avoid further injury during the trip. [A]t one end
              of the section, an inmate had gotten sick from being bounced off
              the walls of the van, as it swerved in and out of traffic on the NJ
              turnpike, and [h]e proceeded to vomit, which made the other
              cramped inmates visibly sick and nauseous. At my end, which was
              the space immediately inside the rear door of the van, the blood
              that was suppose to have been stopped from the i.v. site dripped
              slowly down my arm unto the floor and made a stream headed up
              towards the front of the van. Blood and vomit, no ventilation;
              bouncing back and forth, off the walls... This ride proved to be
                                                          .




              catastrophic for Szemple, and ended up in recurrent surgery to be
              performed on the plaintiff less than six months later, for which the
              plaintiff has yet to recovery from.

(ECF 1 at 13-15).

       Next, Szemple recounts an injury he suffered from an October 15, 2018 trip. (See id. at

16). While traveling in a prison van to a medical appointment, Szemple states that he was



                                                4
bounced around and ended up on the floor of the van. (See Id. at 18). He states that as a result of

this trip, he ended up with an umbilical hernia and bilateral hydroceles. (See id. at 18). Upon

returning to NSP, he had bruises all over his body. (See Id.) A Jane Doe nurse at NSP noted the

bruises on Szemple and he was then released to his housing unit. (See Id. at 18-19). However,

Szemple alleges another John Doe nurse changed the report in its entirety to indicate as if

nothing had happened to Szemple. (See Id. at 18-19).

         The next day, Connolly had Fedei examine Szemple. (See Id. at 19). Szemple alleges

that Fedei covered up Szemple’s injuries and that he was not cared for when he returned to NSP.

(See id. at 20). Fedei’s inaction was despite every UCHC doctor and attending medical assistants

who had examined Szemple admitting to Szemple that surgery was needed on his abdomen. (See

Id. at 19). During Fedei’s examination, Fedei also purportedly made some disparaging remarks

against Jews (Szemple is Jewish). (See id. at 17). Szemple alleges that the denial of his medical

care is due at least in part to try and bolster the profit of Rutgers/UCHC. (Se Id. at 20). When

Szemple confronted Connolly and Perera with this situation, they told him that “Pain is good for

you, deal with it.” (See Id. at 17).

         Szemple filed his complaint in this Court in May, 2019. (See ECF 1). Ultimately,

Szemple’s application to proceed informapauperis was denied because Szemple had received

substantial income in the form of a settlement within the time covered by the informapauperis

application. (See ECF 7 & 8). Subsequently, Szemple paid the $400 filing fee and this matter

was reopened.

        Szemple brings numerous causes of action in his complaint such as:

    1. Breach of contract against Rutgers/UCHC

   2. Medical malpractice




                                                 5
    3. Negligence

    4. Deliberate indifference

    5. Punitive damages

    6. Breach of N.J. Stat. Ann.      §   30:4-91.1, etseq.

    7. Breach of N.J. Admin Code           §   1OA:16

    8. Defendants responsible for development, implementation, supervisor of polices,

        procedures, investigations and evaluations which caused Szemple’s injuries

    9. Defendants did negligently develop implement and supervise policies, procedures,

        investigations and evaluations that caused Szemple to suffer great pain and mental

        anguish

    10. The policy, practice and custom of several defendants authorized certain individuals to

       negligently perform their duties causing Szemple to be denied his constitutional right to

       be free from cruel and unusual punishment

    11. Several defendants violated 42 U.S.C.           §   1986.

    12. Intentional infliction of emotional distress

    13. State constitutional claims

    14. Federal constitutional tort

   15. State constitutional tort

   16. Fraud

   17. Conspiracy under 42 U.S.C.         §    1985

(See ECF 1 at 22-44).




                                                            6
    III.        LEGAL STANDARDS

           District courts must review complaints in civil actions in which a prisoner seeks redress

against a governmental employee or entity, see 28 U.S.C.            §   1915A(b), or brings a claim with

respect to prison conditions, see 42 U.S.C.        §   1997e. District courts are directed to sua sponte

dismiss any claim that is frivolous, is malicious, fails to state a claim upon which relief may be

granted, or seeks monetary relief from a defendant who is immune from such relief. See 28

U.S.C.     §   1915A(b).

           The legal standard for dismissing a complaint for failure to state a claim pursuant to 28

U.S.C.     §   1915A(b) is the same as that for dismissing a complaint pursuant to Federal Rule of

Civil Procedure 12(b)(6). See Mitchell v. Beard, 492 F. App’x 230, 232 (3d Cir. 2012)

(discussing 42 U.S.C.      §   1997e(c)(l)); Courteau v. United Slates, 287 F. App’x 159, 162 (3d Cir.

2008) (discussing 28 U.S.C.        §   1915A(b)). That standard is set forth in Ashcrofl v. Iqbal, 556 U.S.

662 (2009) and Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007), as explicated by the United

States Court of Appeals for the Third Circuit. To survive the courts screening for failure to state

a claim, the complaint must allege ‘sufficient factual matter’ to show that the claim is facially

plausible. See Fowler v. UPMCShadyside, 578 F.3d 203, 210 (3d Cir. 2009) (citation omitted).

“A claim has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Fair Wind

Sailing, Inc. v. Dempster, 764 F.3d 303, 308 n.3 (3d Cir. 2014) (quoting Iqbal, 556 U.S. at 678).

“[A] pleading that offers ‘labels or conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.” Iqbal, 556 U.S. at 678 (quoting Twombly,             sso U.S. at 555).
         Pro se pleadings, as always, will be liberally construed. See Haines v. Kerner, 404 U.S.

519 (1972). Nevertheless, “prose litigants still must allege sufficient facts in their complaints to




                                                         7
support a claim.” Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 245 (3d Cir. 2013) (citation

omitted).

         A plaintiff may have a cause of action under 42 U.S.C.         §   1983 for certain violations of

constitutional rights. Section 1983 provides in relevant part:

                 Every person who, under color of any statute, ordinance,
                 regulation, custom, or usage, of any State or Territory or the
                 District of Columbia, subjects, or causes to be subjected, any
                 citizen of the United States or other person within the jurisdiction
                thereof to the deprivation of any rights, privileges, or immunities
                 secured by the Constitution and laws, shall be liable to the party
                injured in an action at law, suit in equity, or other proper
                proceeding for redress, except that in any action brought against a
                judicial officer for an act or omission taken in such officers
                judicial capacity, injunctive relief shall not be granted unless a
                declaratory decree was violated or declaratory relief was
                unavailable.

         Thus, to state a claim for relief under   §   1983, a plaintiff must allege first, the violation of

a right secured by the Constitution or laws of the United States, and second, that the alleged

deprivation was committed or caused by a person acting under color of state law. See Harvey v.

Plains Twp. Police Dep’t, 635 F.3d 606, 609 (3d Cir. 2011) (citations omitted); see also West v.

Atkins, 487 U.S. 42, 48 (1988).

   IV.      DISCUSSION

   A. Lack of Factual Allegations Against Numerous Defendants

         Szemple names multiple defendants in his complaint. However, he fails to either name

them in the body of his complaint with any factual allegations and/or names them in conclusory

fashion in his causes for relief. Those defendants are the following:

    1. Pat Nogan

   2. Beverly Hastings

   3. MicheleRicci


                                                       8
    4. Michelle Borowski

    5. John Cunningham

    6. Willie Bonds

    7. Hersham Solimon

    8. SCO Saunders

    9. SCO Gonzalez

    10. SCO Ramos

    11. SCO Culibette

    12. SCO Morton

    13. Geetha Hrishikesan

    14. Rhoad Keuto

    15. Maureen Kormoask

    16. Rajiv Shah

As Szemple fails to state any claims against these defendants with any facial plausibility, the

claims against them will be dismissed without prejudice for failure to state a claim upon which

relief may be granted.

    B. NJ DOC, NJ DOC-CTU, NSP

        Szemple next brings claims against the NJ DOC, NJ DOC-CTU and the NSP. At the

outset, this Court notes that it is entirely appropriate at the screening stage for this Court to

examine whether these three defendants are immune from suit under the Eleventh Amendment.

AccordAlfredv. New Jersey, No. 13—0332, 2013 WL 4675536, at *9_b              (D.N.J. Aug. 29, 2013)

(dismissing claims against State of New Jersey at screening stage based on Eleventh Amendment

immunity); Jones v. Cent. Reception & Assignment Facility, No. 12—0041, 2013 WL 4588775, at




                                                   9
*3 (D.N.J. Aug.27, 2013) (dismissing New Jersey Department of Corrections as a state entity or

agency of the State of New Jersey at screening stage based on Eleventh Amendment immunity).

The Eleventh Amendment to the United States Constitution provides that “[t]he Judicial power

of the United States shall not be construed to extend to any suit in law or equity, commenced or

prosecuted against one of the United States by citizens of another State, or by Citizens or

Subjects of any Foreign State.” U.S. Const. amend. XI. Accordingly, “[t]he rule has evolved that

a suit by private parties seeking to impose liability which must be paid from public funds in the

state treasury is barred by the Eleventh Amendment.” Edelman v. Jordan, 415 U.S. 651, 663

(1974). Section 1983 does not override a state’s Eleventh Amendment immunity. See Gromek v.

Maenza, 614 F. App’x 42, 44 (3d Cir. 2015) (citing Quern v. Jordan, 440 U.S. 332, 345 (1979)).

       NJ DOC, NJ DOC-CTU and NSP, as departments or agencies of State government, are

immune from this suit for money damages in federal court pursuant to the Eleventh Amendment.

See Durham v. Dep’t of Corr., 173 F. App’x 154, 156 (3d Cir. 2006) (state department of

corrections is immune from suit pursuant to the Eleventh Amendment) (citing Mt. Healthy City

Bd. of Educ. v. Doyle, 429 U.S. 274 (1977)); see also Foye v. Wexford Health Sources, Inc., 675

F. App’x 210, 215 (3d Cir. 2017) (state prison and state department of corrections entitled to

Eleventh Amendment immunity and are not “person’ subject to suit under Section 1983);

Whitaker v. New Jersey State Prison, No. 15-6744, 2016 WL 781897, at *2 n.2 (D.N.J. Feb. 29,

2016) (State of New Jersey and New Jersey Department of Corrections immune from suit for

money damages under Section 1983); Williams v. Gartrell, No. 15-5609, 2015 WL 5110913, at

*2 n.2 (D.N.J. Aug. 31, 2015) (same).

       Additionally, it is worth noting that this same immunity applies against these three

defendants on Szemple’s state law claims as “a state retains sovereign immunity for all state law




                                                10
claims unless the state consents to suit.” Allen v. New Jersey, Pub. Def, No. 16-8661, 2017 WL

3086371, at *8 (D.N.J. July 20, 2017) (citing Raygor v. Regents of Univ. ofMinn., 534 U.S. 533,

540-4 1 (2002)); see also King v. Christie, 981 F. Supp. 2d 296, 310 n.12 (D.N.J. 2013) (finding

that, under the Eleventh Amendment, a plaintiff “may not bring state law claims     ...   against the

State regardless [of] the type of relief it seek[sJ,” and that “supplemental jurisdiction does not

authorize district courts to exercise jurisdiction over claims against non-consenting states”). To

that end, “courts have held that the State of New Jersey has not articulated a clear waiver of

sovereign immunity in regard to state common law claims.” Allen, 2017 WL 3086371, at *8

(citation omitted).

        Accordingly, Szemple’s remaining claims against NJ DOC, NJ DOC-CTU and the NSP

will be dismissed without prejudice because these defendants are immune from Szemple’s claims

for monetary damages.

    C. Breach of Contract

        Szemple first brings a breach of contract claim against Rutgers/UCHC. (See ECF I at 22-

23). He claims that Rutgers/UCHC breached its contract with the NJ DOC by refusing to provide

medical treatment to him. (See Id. at 22). He asserts his breach of contract claim as an intended

third-party beneficiary. (See Id.).

        Szemple tried to bring a similar claim against Rutgers/UCHC in another case filed in this

Court in Szemple v. Rutgers, No. 10-5445, 2016 WL 1228842 (D.N.J. Mar. 29, 2016). This Court

noted in that case that Szemple had failed to reveal any contractual language suggesting that he

was an intended third-party beneficiary. See id. at *8. Indeed, this Court, relying on other cases

stated as follows:

                       Plaintiff has no standing to sue for such violation:
                       this is so even if Plaintiff deems or designates


                                                 11
                       himself as a third-party beneficiary of this contract.
                       See Brown v. Sadowski, 2009 U.S. Dist. LEXIS
                       62718, at *13, 2009 WL 2182604 (D.N.J. July 20,
                       2009) (“Plaintiff has no standing to seek
                       enforcement of any duties his prison officials might
                       owe to the state, since Plaintiff is not an expressly
                       designated third party beneficiary of the contracts, if
                       any, that the state might have with the prison
                       officials”) (relying on Anza v. Ideal Steel Supply
                       Corp., 547 U.S. 451, 126 5. Ct. 1991, 164 L.Ed.2d
                       720 (2006)); accord Glenn v. Hayman, 2007 U.S.
                       Dist. LEXIS 20092, at *34, 2007 WL 894213
                       (D.N.J. Mar.20, 2007) (analogously relying on Anza
                       for the observation that, “[s]ince the State of New
                       Jersey was the allegedly defrauded party (and in no
                       way designated Plaintiffs to litigate the alleged
                       RICO claim on behalf of the State), Plaintiffs
                       cannot bring this claim”).

               Maqbool v. Univ. Hosp. ofMed & Dentistry ofN.i, 2012 WL
               2374689, at *4 (D.N.J. June 13, 2012) (quoting Parker v. Gateway
               Nu—Way Found., 2010 U.S. Dist. LEXIS 115116, at *14_15, 2010
               WL 4366144 (D.N.J. Oct. 26, 2010)). See also Green v. Corzine,
               2011 WL 735745, at *4 (D.N.J. Feb. 22, 2011); Edwards v. Corr.
               Med. Serv., 2010 WL 920020, at *4 (D.N.J. Mar. 9, 2010).

Szemple, 2016 WL 1228842, at *8. For similar reasons as discussed in Szemple’s prior case cited

above, he fails to state a breach of contract claim against Rutgers/UCHC in this case. Accord

Baker v. Camarillo, No. 17-12095, 2018 WL 1203473, at *5 (D.N.J. Mar. 8,2018) (citing Ali v.

Univ. Corr. Health Care, No. 17—1285, 2017 WL 3736652, at *3 (D.N.J. Aug. 30, 2017); Garcia

v. Corr. Med Serv., No. 13—1250, 2014 WL 346625, at *6 (D.N.J. Jan. 30, 2014); Maqbool v.

University Hosp. ofMedicine & Dentistry ofNi, No. 11—4592, 2012 WL 2374689, at *4

(D.N.J. June 13, 2012); Green v. Corzine, No. 09—1 600, 2011 WL 735745, at *4 (D.N.J. Feb. 22,

2011)) (dismissing breach of contract claim and agreeing with other courts within this district

which “have held that prisoner have no standing to sue for any alleged breach of contract

between the State and its medical providers; the only party with standing to sue for a breach of




                                                 12
contract would be the State itself’). Accordingly, Szemple’s breach of contract claim is

dismissed without prejudice.

    D. Fraud

        Szemple next brings a fraud claim. (See ECF 1 at 40-4 1). He asserts that defendants

intentionally misrepresented material facts to him “as to his dental condition.” (See ECF 1 at 40).

               To state a claim for fraud under New Jersey law, a plaintiff must
               allege (1) a material misrepresentation of fact; (2) knowledge or
               belief by the defendant of its falsity; (3) intention that the other
               person rely on it; (4) reasonable reliance thereon by the other
               person; and (5) resulting damage.

Frederico v. Home Depot, 507 F.3d 188, 200 (3d Cir. 2007) (citing Gennari v. Weichert Co.

Realtors, 148 N.J. 582, 691 A.2d 350, 367—68 (1997)).

        Szemple’s allegations in his complaint fail to satisfy the Iqbal/Twombley standard to state

a fraud claim with facial plausibility. The complaint is completely silent with respect to any

factual allegations regarding Szemple’s dental condition. Accordingly, the fraud claim will be

dismissed without prejudice for failure to state a claim.

   E. N.J. Stat. Ann.   §   30:4-91.1 etseg. &N.J. Admin. Code       §   1OA:16

       Szemple next seeks injunctive relief in his complaint citing to N.J. Stat. Ann.          §   30:4-9 1.1

et seq. More specifically, he requests a “judicial furlough” to allow him to get necessary medical

treatment and other medical procedures. N.J. Stat. Ann.     §   30:4-9 1.1 states as follows:

               When a person has been convicted of an offense against the State
               of New Jersey and has been committed for a term of imprisonment
               by a court to an institution defined in R.S. 30:1-7, and when it
               appears to the satisfaction of the Commissioner of Institutions and
               Agencies that the inmate should be transferred to an institution or
               facility more appropriate for his needs and welfare or that of other
               inmates or for the security of the institution, the commissioner
               shall be authorized and empowered to designate the place of
               confinement to which the inmate shall be transferred to serve his
               sentence.


                                                 13
    N.J. Stat. Ann.   §   30:4-91.1. This statute “relates to ‘the power to transfer inmates from one

    institution to another,” see Szemple, 2016 WL 1228842, at *9, not the power to grant a “judicial

    furlough” from Szemple’s state conviction and incarceration. Thus, this claim will be dismissed

    without prejudice as the relief Szemple seeks under it is not proper.

           Additionally, this Court notes that N.J. Admin. Code       §   I OA: 16 does not create a private

right of action. See Szemple, 2016 WL 1228842, at *9 (citing Maqbool, 2012 WL 23874689, at

*4)

           Accordingly, these two causes of action are dismissed with prejudice for failure to state a

claim upon which relief may be granted.

       F. Punitive Damages

           Szemple also brings a standalone claim for punitive damages. (See ECF I at 26-27).

However,      “   [pjunitive damages are a remedy incidental to [a] cause of action, not a substantive

cause of action in and of themselves.” Szemple, 2016 WL 1228842, at *9 (citing Hassoun v.

Cimmino, 126 F. Supp. 2d 353, 372 (D.N.J. 2000)). Accordingly, Szemple’s standalone claim for

punitive damages is dismissed with prejudice.2

       G. Federal Constitutional Tort

           Szemple next attempts to bring a claim alleging a “Federal Constitutional Tort.” (See

ECF 1 at 38-39). It is not altogether clear the basis of Szemple’s cause of action for a “Federal

Constitutional Tort.”3 However, to the extent that Szemple is attempting to bring a claim under


2
  This dismissal only applies to the standalone separate cause of action, not to any possible
request for punitive damages that Szemple may be requesting in his claims that will proceed past
screening.
  It appears as if a page is missing from the complaint that is available on CM/ECF. Szemple’s
complaint within his “Federal Constitutional Tort” cause of action goes from paragraph 87 on
page 38 to paragraph 92 on page 39 of the complaint. It is not clear whether the complaint
Szemple submitted to the Clerk’s Office omitted this page, or, whether, when the complaint was
scanned by the Clerk’s office, whether a page was inadvertently not scanned (a hard copy of the

                                                        14
the Federal Tort Claims Act, his complaint fails to state a claim. Indeed, the only proper

defendant to a claim under the Federal Tort Claims Act is the United States of America. See

Priovolos v. F.B.I., 632 F. App’x 58, 60 (3d Cir. 2015) (citing CNA v. United States, 535 F.3d

132, 138 n.2 (3d Cir. 2008)). As Szemple has not named the United States as a defendant, to the

extent his “Federal Constitutional Tort” claim is attempting to bring a claim under the Federal

Tort Claims Act, it must be dismissed without prejudice.

    H. Statute of Limitations

         Many of Szemple’s factual allegations raised in the compliant occurred in 2014-20 16. A

District Court can raise the issue of the statute of limitations sua sponte at the screening stage.

See Hunterson v. Disabato, 532 F. App’x 110, 111-12 (3d Cir. 2007) (“[A] district court may sua

sponte dismiss a claim as time-barred under 28 U.S.C.        §   1915A(b)(1) where it is apparent from

the complaint that the applicable statute of limitations has run.”). For the following reasons,

many of the allegations giving rise to Szemple’s claims are barred by the applicable statute of

limitations.

         Except for Szemple’s state law fraud and breach of contract claims (both of which have

already been dismissed for the reasons discussed above) which carry a six-year statute of

limitations, see Stravinsky v. Wells Fargo Bank NA., No. 17-5 1 12, 2019 WL 2098845, at *4

(D.N.J. May 14, 2019) (noting that fraud and breach of contract claims in New Jersey have a six-

year statute of limitations), the majority of Szemple’s remaining claims have a two-year statute

of limitations. See McKinnie v. Hudson Cty. Prosecutor Office, 13-7290, 2016 WL 1162382, at

*6 (D.N.J. Mar. 24, 2016) (“Whether these [claims] are viewed as constitutional claims under 42

U.S.C.   §   1983 or as state tort claims, the statute of limitations is the same: two years. Section


complaint was no longer maintained by the Clerk’s Office as of the date of this opinion). This
Court will only review and screen what is currently on the CM/ECF docket.

                                                     15
 1983 claims are subject to New Jersey’s two-year personal injury tort statute of limitations.”

(citing N.J. Stat. Ann.   §   2A:14-2(a); Patyrakv. Apgar, 511 F. App’x 193, 195 (3d Cir. 2013)

(citing Dique v. NJ State Police, 603 F.3d 181, 185 (3d Cir. 2010))); see also Agcaoili v.

Thayer, No. 08-27 15, 2009 WL 10698039, at *4 n.16 (D.N.J. Apr. 30, 2009) (noting claims for

conspiracy under “42 U.S.C.       §   1985 are subject to New Jersey’s two-year statute of limitations

for personal injury actions”) (citing N.J. Stat. Ann.     § 2A: 14-2(a); Liberty Hill Realty,   Inc. v. Iliva

Saronno Corp., No. 06-4842, 2007 WL 2080011, at *2 (D.N.J. July 17, 2007)). Section 1986

contains an explicit statute of limitations of one year, see 42 U.S.C.     §   1986, shorter than the

borrowed two-year period that governs Section 1983 and 1985 claims.

               Federal law governs a cause of action’s accrual date. Genty v.
               Resolution Trust Corp., 937 F.2d 899, 919 (3d Cir.1991). Under
                federal law, a cause of action accrues, and the statute of limitations
               begins to run, “when the plaintiff knew or should have known of
               the injury upon which its action is based.” Sameric Corp. v. City of
               Philadelphia, 142 F.3d 582, 599 (3d Cir.1998) (citation omitted);
               see also Montgomery v. De Simone, 159 F.3d 120, 126 (3d
               Cir.1998). The determination of the time at which a claim accrues
               is an objective inquiry; we ask not what the plaintiff actually knew
               but what a reasonable person should have known. Barren v. United
               States, 839 F.2d 987, 990 (3d Cir.1988). As a general matter, a
               cause of action accrues at the time of the last event necessary to
               complete the tort, usually at the time the plaintiff suffers an injury.
               See United States v. Kubrick, 444 U.S. 111, 120, 100 5. Ct. 352, 62
               L.Ed.2d 259 (1979). “The cause of action accrues even though the
               full extent of the injury is not then known or predictable. Were it
               otherwise, the statute would begin to run only after a plaintiff
               became satisfied that he had been harmed enough, placing the
               supposed statute of repose in the sole hands of the party seeking
               relief.” Wallace [v. Kato], 549 U.S. [384] at 391, 127 S. Ct. 1091
               [(2007)] (internal quotation marks and citations omitted).

Kach v. Hose, 589 F.3d 626, 634—35 (3d Cir. 2009).

       Szemple filed his complaint in May, 2019. His complaint brings claims, at least in part,

related to injuries he suffered in 20 14-2016 while being transported to medical appointments.

Presumably, Szemple would have been aware of these injuries at the time they occurred.

                                                     16
 Accordingly, aside from his breach of contract and fraud claims which have already been

 dismissed for the reasons discussed supra, Szemple’s claims related to allegations occurring

 before May, 2017 are also barred by the applicable statute of limitations.

         With respect to whether the statute of limitations should be tolled,   “   {sjtate law, unless

inconsistent with federal law, also governs the concomitant issue of whether a limitations period

should be tolled.” McPherson v. United States, 392 F. App’x 938, 944 (3d Cir.2010) (quoting

Dique, 603 F.3d at 185). New Jersey sets forth certain bases for “statutory tolling.” See, e.g., N.J.

Stat. Ann.   §   2A:14—21 (detailing tolling because of minority or insanity); N.J. Stat. Ann.   §
2A: 14—22 (detailing tolling because of non-residency of persons liable). Nevertheless, the

complaint does not allege any basis for statutory tolling for the events transpiring prior to May,

2017.

        Additionally, New Jersey “permits equitable tolling where ‘the complainant has been

induced or tricked by his adversary’s misconduct into allowing the deadline to pass,’ or where a

plaintiff has ‘in some extraordinary way’ been prevented from asserting his rights, or where a

plaintiff has timely asserted his rights mistakenly by either defective pleading or in the wrong

forum.” Cason v. Arie Street Police Dep’t, No. 10—0497, 2010 WL 2674399, at *5 n. 4 (D.N.J.

June 29, 2010) (citing Freeman v. State, 347 N.J. Super. 11,31, 788 A.2d 867 (N.J. Sup. Ct.

App. Div. 2002)). The complaint is silent as to any reason to equitably toll Szemple’s claims

arising from events transpiring prior to May, 2017. Accordingly, Szemple’s claims arising from

allegations prior to May, 2017 are dismissed without prejudice as barred by the statute of

limitations.4


  As Szemple’s inadequate medical care allegations as they relate to his purported improper
treatment while at the Saint Francis Hospital occurred during the time frame that is barred by the
applicable statute of limitations, Szemple’s claims against the Saint Francis Hospital will also be
dismissed without prejudice.

                                                    17
        I.         Deliberate Indifference to Serious Medical Needs & Remaining State Law Claims
                   Against Connolly, Fedei, John Doe Nurse arising out of October 15, 2018
                   Incident


        Szemple alleges that he was injured during transport on October 15, 2018. (See ECF 1 at

18). Upon returning to the prison, Szemple states he now had an umbilical hernia and a bilateral

hyroceles that required surgery. (See id.). Furthermore, he had bruises and black and blue marks

all over his body upon his return to prison. (See Id.) One nurse examined him and released him to

go back to his housing unit. (See Id. at 18-19). However, a John Doe nurse purportedly changed

the female nurse’s report to make it seem like nothing had happened. (See Id. at 19). The next

day, Connolly and Fedei were involved in examining Szemple. Szemple alleges that they did not

care for him despite what his records indicated regarding his new injuries and need for surgery.

(See Id. at 20).

                   For the delay or denial of medical care to rise to a violation of the
                   Eighth Amendment’s prohibition against cruel and unusual
                   punishment, a prisoner must demonstrate “(1) that defendants were
                   deliberately indifferent to [his] medical needs and (2) that those
                   needs were serious.” Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir.
                    1999). Deliberate indifference requires proof that the official
                   “knows of and disregards an excessive risk to inmate health or
                   safety.” Natale v. Camden Cnly. Corr. Facility, 318 F.3d 575, 582
                   (3d Cir. 2003) (quoting Farmer v. Brennan, 511 U.S. 825, 837
                   (1994)). We have found deliberate indifference where a prison
                   official: “(1) knows of a prisoner’s need for medical treatment but
                   intentionally refuses to provide it; (2) delays necessary medical
                   treatment based on a nonmedical reason; or (3) prevents a prisoner
                   from receiving needed or recommended treatment.” Rouse, 182
                   F.3d at 197. Deference is given to prison medical authorities in the
                   diagnosis and treatment of patients, and courts “disavow any
                   attempt to second-guess the propriety or adequacy of a particular
                   course of treatment (which) remains a question of sound
                                       ...



                   professional judgment.” Inmates ofAllegheny Cnly. Jail v. Pierce,
                   612 F.2d 754, 762 (3d Cir. 1979) (quoting Bowring v. Godwin, 551
                   F.2d 44, 48 (4th Cir. 1977)). Allegations of negligent treatment or
                   medical malpractice do not trigger constitutional protections.
                   Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).


                                                    18
Fierce v. Fitkins, 520 F. App’x 64, 66 (3d Cir. 2013). Deliberate indifference can also be found

“where the prison official persists in a course of treatment in the face of resultant pain and risk of

permanent injury.” See McCluskey v. Vincent, 505 F. App’x 199, 202 (3d Cir. 2012) (internal

quotation marks and citation omitted). “A medical need is serious if it ‘has been diagnosed by a

physician as requiring treatment,’ or if it ‘is so obvious that a lay person would easily recognize

the necessity for a doctor’s attention.” See Mitchell v. Beard, 492 F. App’x 230, 236 (3d Cir.

2012) (quoting Atkinson v. Taylor, 316 F.3d 257, 272-73 (3d Cir. 2003) (quoting Monmouth

Cnty. Inst. Inmates v. Lanzaro, 834 F.2d 326, 347 (3d Cir. 1987))).

        Upon review, this Court will permit Szemple’s deliberate indifference and remaining

corresponding state law claims against the John Doe nurse, Fedei and Connolly arising out of the

October 15, 2018 incident/injuries as it relates to his subsequent medical care (or lack thereof) to

proceed past screening.

   J.   Section 1985 & 1986 Claims Against Fedei, Connolly and Perera

        Szemple next asserts a claim pursuant to 42 U.S.C.   §   1985. The relevant section of that

statue states as follows:

               If two or more persons in any State or Territory conspire or go in
               disguise on the highway or on the premises of another, for the
               purpose of depriving, either directly or indirectly, any person or
               class of persons of the equal protection of the laws, or of equal
               privileges and immunities under the laws; or for the purpose of
               preventing or hindering the constituted authorities of any State or
               Territory from giving or securing to all persons within such State
               or Territory the equal protection of the laws; or if two or more
               persons conspire to prevent by force, intimidation, or threat, any
               citizen who is lawfully entitled to vote, from giving his support or
               advocacy in a legal manner, toward or in favor of the election of
               any lawfully qualified person as an elector for President or Vice
               President, or as a Member of Congress of the United States; or to
               injure any citizen in person or property on account of such support
               or advocacy; in any case of conspiracy set forth in this section, if


                                                 19
                  one or more persons engaged therein do, or cause to be done, any
                  act in furtherance of the object of such conspiracy, whereby
                  another is injured in his person or property, or deprived of having
                  and exercising any right or privilege of a citizen of the United
                  States, the party so injured or deprived may have an action for the
                  recovery of damages occasioned by such injury or deprivation,
                  against any one or more of the conspirators.

42 U.S.C.A.   §   1985(3). Accordingly, the elements to state a claim under   §   1985(3) are:

                  (1) a conspiracy; (2) for the purpose of depriving, either directly or
                  indirectly, any person or class of persons of the equal protection of
                  the laws, or of equal privileges and immunities under the laws; and
                  (3) an act in furtherance of the conspiracy; (4) whereby a person is
                  either injured in his person or property or deprived of any right or
                  privilege of a citizen of the United States.

United Brotherhood of Carpenters and Joiners ofAm., Local 610, AFL-CIO v. Scott, 463 U.S.

825, 828-29 (1983). As one court in this District has explained:

                  In a line of cases beginning with Grffin v. Breckenridge, 403 U.S.
                  88, 91 5. Ct. 1790, 29 L. Ed. 2d 338 (1971), the Supreme Court
                  clarified that § 1985(3) is limited to private conspiracies predicated
                  on “racial, or perhaps otherwise class based, invidiously
                  discriminatory animus.” Id. at 102, 91 S. Ct. 1790; see [United
                  Bhd. of Carpenters and Joinders ofAm., Local 610, AFL-CIO v.1
                  Scott, 463 U.S. [825,] at 829, 103 S. Ct. 3352 [(1983)] (finding that
                  commercial and economic animus could not form the basis for
                  section 1985(3) claim); Bray v. Alexandria Women ‘s Health
                  Clinic, 506 U.S. 263, 268, 113 5. Ct. 753, 122 L. Ed. 2d 34 (1993);
                  see also Farber v. City ofPaterson, 440 F.3d 131, 135 (3d Cir.
                  2006) (explaining that second element of § 1985(3) requires “a
                  plaintiff to allege both that the conspiracy was motivated by
                  discriminatory animus against an identifiable class and that the
                  discrimination against the class was invidious.” (citation omitted)).
                  Thus, to sustain a federal conspiracy claim under § 1985(3),
                  plaintiffs must allege that the purported conspirators were
                  motivated by a racial or class-based animus. Defeo v. Sill, 810 F.
                  Supp. 648, 658 (E.D. Pa. 1993).

Baldeo v. City ofPaterson, No. 18-5359, 2019 WL 277600, at *10 (D.N.J. Jan. 18, 2019).

       While the it does not appear that the Third Circuit has directly addressed whether Section

1985(3) applies to religious groups, it has suggested that religious groups can be a class protected



                                                   20
by Section 1985(3). See Handelman v. State ofNew Jersey, No. 16-2325, 2016 WL 3691976, at

*
    11 (D.N.J. July 12, 2016) (quoting Startzell v. City ofPhila.,No. 05-5287, 2006 WL 1479809,

at *4 (E.D. Pa. May, 26, 2006) (citing Wilson v. Rackmill, 878 F.2d 772, 775 93d Cir. 1989))).

Based on Sezmple’s claims regarding the deliberate indifference to his serious medical needs

arising from the October 15, 2018 injuries as well as Fedei’s comments to Szemple about his

Jewish faith during his medical examination, and Szemple’s corresponding allegation that

Connolly and Perera encouraged Fedei to berate Jewish inmates, this Court will permit

Szemple’s Section 1985(3) claims to proceed against these three defendants. See Herndon v.

Fagg, No. 17-194, 2018 WL 8368659, at *6 (N.D. Ga. May 2,2018) (citing Park v. City of

Atlanta, 120 F.3d 1157, 1162 (11th Cir. 1997) (“To show       §   1985(3) animus, Plaintiffs are

required to alleged something more, such as racially charged language or commentary associated

with the conspiracy.”)

         Next, Szemple brings a claim under 42 U.S.C.   §   1986. (See ECF 1 at 33-34). That section

states as follows:

                Every person who, having knowledge that any of the wrongs
                conspired to be done, and mentioned in section 1985 of this title,
                are about to be committed, and having power to prevent or aid in
                preventing the commission of the same, neglects or refuses so to
                do, if such wrongful act be committed, shall be liable to the party
                injured, or his legal representatives, for all damages caused by such
                wrongful act, which such person by reasonable diligence could
                have prevented; and such damages may be recovered in an action
                on the case; and any number of persons guilty of such wrongful
                neglect or refusal may be joined as defendants in the action; and if
                the death of any party be caused by any such wrongful act and
                neglect, the legal representatives of the deceased shall have such
                action therefor, and may recover not exceeding $5,000 damages
                therein, for the benefit of the widow of the deceased, if there be
                one, and if there be no widow, then for the benefit of the next of
                kin of the deceased. But no action under the provisions of this
                section shall be sustained which is not commenced within one year
                after the cause of action has accrued.


                                                 21
42 U.S.C.    §   1986. As one court has noted:

                   Section 1986 provides an additional cause of action for those able
                   to state a claim under § 1985. Section 1986 provides a cause of
                   action against persons who are aware of a § 1985 conspiracy, but
                   fail to intervene. In order to state a claim under § 1986, a plaintiff
                   must allege that: “(1) the defendant had actual knowledge of a §
                   1985 conspiracy, (2) the defendant had the power to prevent or aid
                   in preventing the commission of a § 1985 violation, (3) the
                   defendant neglected or refused to prevent a § 1985 conspiracy, and
                   (4) a wrongful act was committed.” Clark v. Clabaugh, 20 F.3d
                   1290, 1295 (3d Cir.1994).

Gray v. Cline, No. 14-203, 2015 WL 5472856, at *18 (W.D. Pa. Sept. 17, 2015). Based on the

above discussion, Szemple’s Section 1986 claim will also be permitted to proceed against Fedei,

Connolly and Perera.

    K. Supervisory Liability

        Szemple also attempts to bring claims against several defendants based on supervisory

liability. With respect to supervisors, the United States Court of Appeals for the Third Circuit has

                  recognized that “there are two theories of supervisory liability, one
                  under which supervisors can be liable if they established and
                  maintained a policy, practice or custom which directly caused the
                  constitutional harm, and another under which they can be liable if
                  they participated in violating plaintiffs rights, directed others to
                  violate them, or, as the persons in charge, had knowledge of and
                  acquiesced in their subordinates’ violations.” Santiago v.
                  Warminster Twp., 629 F.3d 121, 129 n.5 (3d Cir. 2010) (quotation
                  and alteration marks omitted).

Parkell v. Danberg, 833 F.3d 313, 330 (3d Cir. 2016); see also A.M ex rel. J.MK. v. Luzerne

Cnty. Juvenile Detention Ctr., 372 F.3d 572, 586 (3d Cir. 2004). More specifically, as this Court

has noted:

                  To establish supervisory liability, a plaintiff must show: “(1) the
                  existence of a policy or practice that created an unreasonable risk
                  of an Eighth Amendment violation; (2) the supervisor’s awareness
                  of the creation of the risk; (3) the supervisor’s indifference to the
                  risk; and (4) that the plaintiffs injury resulted from this policy or


                                                    22
                practice.” Thorpe v. Little, 804 F. Supp. 2d 174, 184 (D. Del.
                2011), citing Sample v. Diecks, 885 F.2d 1099, 1118 (3d Cir.
                1989). Put another way, supervisory liability “may attach if the
                supervisor implemented deficient policies and was deliberately
                indifferent to the resulting risk or if the supervisor’s actions and
                inactions were ‘the moving force’ behind the harm suffered by the
                plaintiff.” Jackson v. Taylor, 2006 WL 2347429, at *2 (D. Del.
                2006).

                A defendant could be held liable for personal involvement, but for
                there to be personal involvement, “{a]llegations of participation or
                actual knowledge and acquiescence.. .must be made with
                appropriate particularity.” Rode v. Dellarciprete, 845 F.2d 1195,
                1207 (3d Cir. 1988).

                As a general rule, government officials may not be held liable for
                the unconstitutional conduct of their subordinates under a theory of
                respondeat superior. See Iqbal, 129 S. Ct. at 1948; Monell v. New
                 York City Dept. OfSocial Servs., 436 U.S. 658, 691 (1978). In
                Iqbal, the Supreme Court held that “[b]ecause vicarious or
                supervisor liability is inapplicable to... 1983 suits, a plaintiff must
                plead that each Government-official defendant, through the
                official’s own individual actions, has violated the Constitution.”
                Iqbal, 129 S. Ct. at 1948. Thus, each government official is liable
                only for his or her own conduct. The Court rejected the contention
                that supervisor liability can be imposed where the official had only
                “knowledge” or “acquiesced” in their subordinates conduct. See
                id., 129 5. Ct. at 1949.

Szemple, 2016 WL 1228842, at 5.

        This Court will permit Szemple’s claims against Perera and Rutgers/UCHC to proceed

past screening under a supervisory liability theory arising from Szemple’s medical care (or lack

thereof) received arising from the October 15, 2018 incident. Indeed, Szemple states that Perera

instructed Connolly to discontinue medications and medical procedures so that costs could be

reduced. (See ECF 1 at 17). Szemple then states that, despite surgeons noting that he needed

surgery to repair his umbilical hernia and bilateral hydroceles (see id. at 1 8), these injuries were

not cared for when he returned to NSP. (See id. at 20).




                                                  23
         Szemple may also be attempting to bring supervisory claims against other defendants,

most notably, Lanigan, Bremer, Briglia and Robinson. This includes Szemple’s purported claims

against these four defendants as supervisors as it relates not only to Szemple’s medical care he

received in 2018, but also related to the prison van transport then as well. However, Szemple’s

complaint is devoid of allegations against these four defendants that they were aware of the

creation of a risk with respect to policies or customs beyond conclusory allegations.

Accordingly, to the extent that Szemple is attempting to bring supervisory liability claims against

these four defendants, they will be dismissed without prejudice for failure to state a claim upon

which relief may be granted.

    V.      MOTION FOR APPOINTMENT OF PRO BONO COUNSEL

         Szemple has also filed a second motion for the appointment of pro bono counsel. (See

ECF 10). Previously, Magistrate Judge Arpert denied Szemple’s first request for the appointment

of counsel on December 10, 2019. (See ECF 9).

         Indigent persons raising civil rights claims have no absolute right to counsel. See Farham

v. Johnson, 126 F.3d 454, 456-57 (3d Cir. 1997). To appoint pro bono counsel, there must be

some merit in fact or law to the claims the plaintiff is attempting to assert. See Tabron v. Grace,

6 F.3d 147, 155 (3d Cir. 1993). Furthermore, in determining whether to appoint counsel, a court

considers the following: (1) the plaintiffs ability to present his or her own case; (2) the

complexity of the legal issues; (3) the degree to which factual investigation will be necessary and

the ability of the plaintiff to pursue such investigation; (4) the amount a case is likely to turn on

credibility determinations; (5) whether the case will require the testimony of expert witnesses;

and (6) whether the plaintiff can attain and afford counsel on his own behalf. See Id. at I 55—56,

157 n.5; see also Cuevas v. United States, 422 F. App’x 142, 144—45 (3d Cir. 2011) (reiterating




                                                  24
 the Tabron factors). Additionally, the power to grant appointment of counsel lies solely with the

 discretion of this Court. See Tabron, 6 F.3d at 155. Appointing counsel may be made at any

 point during the litigation sua sponte or by granting a party’s motion. See id. at 156.

          As this Court noted in previously denying Szemple’s request to proceed informa

pauperis application, it is not entirely clear that Szemple is indigent. (See ECF 7). Furthermore,

while his affidavit that he has filed in support of his second motion for the appointment of pro

bono counsel does indicate some aspects of Szemple’s overall indigency, it does not include a

copy of Szemple’s current prison account that would provide a better picture on whether

Szemple is indeed indigent. Given this uncertainty, along with the fact that several of the factors

outlined above are not clear at this early stage of the proceedings, this Court finds that denying

Szemple’s request for the appointment of pro bono counsel is warranted at this time. This denial

will be without prejudice in the event Szernple can make a clearer showing that he is in fact

indigent and that he is entitled to the appointment of counsel based on the factors outlined above.

    VT.      CONCLUSION

          For the foregoing reasons, the complaint will be permitted to proceed in part. Szemple’s

claims against defendants; (1) Pat Nogan; (2) Beverly Hastings; (3) Michelle Ricci; (4) John

Cunningham; (5) Willie Bonds; (6) M.D. Hesham Soliman; (7) Register SCO Saunders; (8) SCO

Gonzalez; (9) SCO Ramos; (10) SCO Culibette; (11) SCO Morton; (12) Geetha Hrishikesan;

(13) Rhoda Keuto; (14) Mauren Komoraski; (15) Rajiv Shah; (16) Saint Francis Hospital; (17)

NJ DOC; (18) NJ DOC-CTU; (19) NSP; (20) Gary Lanigan; (21) George Robinson; (22)

William Briglia; (23) Art Brewer; and (24) the Saint Francis Hospital are dismissed without

prejudice. Szemple’s breach of contract claim is dismissed without prejudice. Szemple’s fraud

claim is dismissed without prejudice. Szemple’s claims under N.J. Stat. Ann.     §   30:4-91 et seq.



                                                 25
and N.J. Admin. Code   §       1OA:16 are dismissed with prejudice. Szemple’s standalone claim for

punitive damages is dismissed with prejudice. Szemple’s federal constitutional tort claim

presuming it is a claim attempting to be brought under the Federal Tort Claims Act is dismissed

without prejudice. Szemple’s remaining claims related to allegations occurring prior to May

2017 are dismissed without prejudice as time-barred. Szemple’s supervisory claims against

Lanigan, Bremer, Briglia and Robinson are dismissed without prejudice.

        Szemple’s Section 1985 and 1986 claims against Fedei, Connolly and Perera shall

proceed. Furthermore, Szemple’s remaining federal and state law claims against defendants (1)

Nurse John Doe; (2) Sharmalie Perera; (3) Sandra Connolly; and (4) Latifa Fedei arising from

the October 15, 2018 incident and subsequent (or lack thereof) medical care arising from the

October 15, 2018 incident shall proceed. Szemple’s supervisory claims against Perera and

Rutgers/UCHC arising from a lack of medical care from the October 15, 2018 incident shall

proceed.

       Szemple’s second motion for the appointment of pro bono counsel will be denied without

prejudice.

       An appropriate order will be entered.



DATED: March               ,   2020
                                                                PETER G. SHERIDAN
                                                                United States District Judge




                                                    26
